                   Case 21-10457    Doc 11-1   Filed 03/01/21   Page 1 of 10




                                      EXHIBIT A
                                   Interim Proposed Order




DOCS_LA:336174.4
                     Case 21-10457           Doc 11-1       Filed 03/01/21         Page 2 of 10




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                 Chapter 11
In re:
                                                                 Case No. 21-10457 (___)
MOBITV, INC., et al.,1
                                                                 Jointly Administered
                                      Debtors.


INTERIM ORDER (A) AUTHORIZING DEBTORS TO PAY CERTAIN PREPETITION
   CLAIMS OF CRITICAL VENDORS AND (B) GRANTING RELATED RELIEF

                   Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (the “Debtors”) for the entry of an interim order (this “Interim Order”) and final order

(a) authorizing the Debtors to pay Critical Vendor Claims up to the applicable Critical Vendor

Cap and (b) granting related relief; and upon the First Day Declaration; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012; and this Court having found that this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with Article III of the

United States Constitution; and this Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the relief requested in the Motion is in the best interests of the Debtors’ estate, their

creditors, and other parties in interest; and this Court having found that the Debtors’ notice of the



1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.
2
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.



DOCS_LA:336174.4
                        Case 21-10457      Doc 11-1    Filed 03/01/21      Page 3 of 10




     Motion was appropriate and no other notice need be provided; and this Court having reviewed

     the Motion and having heard the statements in support of the relief requested therein at a hearing

     before this Court (the “Hearing”); and this Court having determined that the legal and factual

     bases set forth in the Motion and at the Hearing establish just cause for the relief granted herein;

     and after due deliberation and sufficient cause appearing therefor,

                        IT IS HEREBY ORDERED THAT:

                             The Motion is granted as set forth herein.

                             The final hearing (the “Final Hearing”) on the Motion shall be held on

_________, 2021, at__:__ _.m. (Eastern Time). Any objections or responses to entry of a final order

on the Motion shall be filed on or before _________, 2021 at 4:00 p.m. (Eastern Time) and shall be

served on proposed counsel to the Debtors, Pachulski Stang Ziehl & Jones, LLP, Attn: Mary F.

Caloway (mcaloway@pszjlaw.com), 919 North Market Street, 17th Floor, Wilmington, DE 19801. In

the event no objections to entry of a final order on the Motion are timely received, this Court may

enter such final order without need for the Final Hearing.

                             The Critical Vendor Agreement, substantially in the form attached hereto

     as Exhibit 1, is approved in its entirety.

                             The Debtors are authorized, but not directed, to pay the Critical Vendor

     Claims in an amount not to exceed $500,000 in the aggregate absent further order of the Court.

                             The Debtors are authorized, but not directed, to pay the Critical Vendor

     Claims, in whole or in part, upon such terms and in the manner provided in this Interim Order

     regardless of whether a Critical Vendor has executed a Critical Vendor Agreement; provided


                                                       2
     DOCS_LA:336174.4
                   Case 21-10457      Doc 11-1      Filed 03/01/21      Page 4 of 10




that, if any Critical Vendor accepts payment hereunder and does not continue supplying goods or

services to the Debtors in accordance with trade terms at least as favorable to the Debtors as

those practices and programs (including credit limits, pricing, cash discounts, timing of

payments, allowances, product mix, availability, and other programs) in place 12 months prior to

the Petition Date, or such other trade terms that are acceptable to the Debtors (collectively, the

“Customary Trade Terms”), then: (a) the Debtors may take any and all appropriate steps to cause

such Critical Vendor to repay payments made to it on account of its prepetition claim to the

extent that such payments exceed the postpetition amounts then owing to such Critical Vendor;

(b) upon recovery by the Debtors, any prepetition claim of such party shall be reinstated as if the

payment had not been made and the deadline for a Critical Vendor to file a reinstated claim will

be the later of (i) the general bar date established by order of the Court or (ii) thirty (30) days

after the Debtors provide written notice to the Critical Vendor of the reinstatement of its claim;

and (c) if there exists an outstanding postpetition balance due from the Debtors to such party, the

Debtors may elect to re-characterize and apply any payment made pursuant to the relief

requested by the Motion to such outstanding postpetition balance and such supplier or vendor

will be required to repay to the Debtors such paid amounts that exceed the postpetition

obligations then outstanding without the right of any setoffs, claims, provisions for payment of

any claims, or otherwise.

                        Nothing herein shall impair or prejudice the Debtors’ ability to contest, in

their discretion, or any other party’s ability to contest, the extent, perfection, priority, validity, or

amounts of any claims held by any Critical Vendor. The Debtors do not concede that any claims


                                                   3
DOCS_LA:336174.4
                   Case 21-10457    Doc 11-1      Filed 03/01/21     Page 5 of 10




satisfied pursuant to this Interim Order are valid, and the Debtors expressly reserve all rights to

contest the extent, validity, or perfection of, or seek the avoidance of, all such liens or the

priority of such claims.

                       Notwithstanding anything to the contrary contained herein, any payment

made or to be made under this Interim Order, any authorization contained in this Interim Order,

or any claim for which payment is authorized hereunder, shall be subject to any order approving

the Debtors’ use of cash collateral and/or any postpetition financing facility, the documentation

in respect of any such postpetition financing facility and/or use of cash collateral, and the budget

governing any such postpetition financing and/or use of cash collateral.

                       Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained in the Motion or this Interim Order or any payment made pursuant to this

Interim Order shall constitute, nor is it intended to constitute, an admission as to the validity or

priority of any claim or lien against the Debtors, a waiver of the Debtors’ rights to subsequently

dispute such claim or lien, or the assumption or adoption of any agreement, contract, or lease

under section 365 of the Bankruptcy Code.

                       The banks and financial institutions on which checks were drawn or

electronic payment requests made in payment of the prepetition obligations approved herein are

authorized to receive, process, honor, and pay all such checks and electronic payment requests

when presented for payment, and all such banks and financial institutions are authorized to rely

on the Debtors’ designation of any particular check or electronic payment request as approved by

this Order.


                                                 4
DOCS_LA:336174.4
                   Case 21-10457    Doc 11-1     Filed 03/01/21      Page 6 of 10




                       The requirements set forth in Bankruptcy Rule 6004(a) are hereby waived.

                       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of

this Order are immediately effective and enforceable upon its entry.

                       The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion.

                       This Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




                                                 5
DOCS_LA:336174.4
                   Case 21-10457   Doc 11-1   Filed 03/01/21   Page 7 of 10




                                   Exhibit 1 to Order
                          Form of Critical Vendor Agreement




DOCS_LA:336174.4
                   Case 21-10457    Doc 11-1    Filed 03/01/21     Page 8 of 10




_______________________

_______________, 2021

TO: [Critical Vendors]
[Name]
[Address]


Dear Valued Supplier:

        As you are aware, MobiTV, Inc. and its wholly-owned subsidiary, MobiTV Service
Corporation (the “Company”) filed voluntary petitions for relief under chapter 11 of the United
States Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Case” and the “Bankruptcy Court,” respectively) on March 1, 2021 (the “Petition
Date”). On the Petition Date, the Company requested the Bankruptcy Court’s authority to pay the
pre-bankruptcy claims of certain suppliers in recognition of the importance of the Company’s
relationship with such suppliers and its desire that the Bankruptcy Cases have as little effect on
the Company’s ongoing business operations as possible. On [●], the Bankruptcy Court entered
an order (the “Order”) authorizing the Company, under certain conditions, to pay the prepetition
claims of certain trade creditors that agree to the terms set forth below and to be bound by the
terms of the Order. A copy of the Order is enclosed.

       In order to receive payment on account of prepetition claims, you must agree to continue
to supply goods and services to the Company based on Customary Trade Terms. In the Order,
Customary Trade Terms are defined as the normal and customary trade terms, practices, and
programs (including, but not limited to, credit limits, pricing, cash discounts, timing of
payments, allowances, rebates, coupon reconciliation, normal product mix and availability and
other applicable terms and programs), that were most favorable to the Company and in effect
between you and the Company prior to the Petition Date, or such other trade terms as you and
the Company agree.

       For purposes of administration of this trade program as authorized by the Bankruptcy
Court, you and the Company both agree that:

1.      The estimated balance of the prepetition claim (net of any setoffs, credits or discounts)
        (the “Critical Vendor Claim”) that you will receive from the Company is $[●].

2.      You agree to waive [all/a portion] of any general unsecured claim against the Company
        in the amount of $[●] arising out of the following invoices: [●].

3.      [You will provide an open trade balance or credit line to the Company for shipment of
        postpetition goods in the amount of $[●] (which shall not be less than the greater of the
        open trade balance outstanding: (a) on [●], or (b) on normal and customary terms on a
        historical basis before and up to the Petition Date).]




DOCS_LA:336174.4
                   Case 21-10457     Doc 11-1     Filed 03/01/21     Page 9 of 10




4.      The terms of such open trade balance or credit line are as follows (if more space is
        required, attach continuation pages): [●]

5.      During the pendency of the Bankruptcy Case you will continue to extend to the Company
        all Customary Trade Terms (as defined in the Order).

6.      You will not demand a lump sum payment upon consummation of a plan of
        reorganization in the Bankruptcy Case on account of any administrative expense priority
        claim that you assert, but instead agree that such claims will be paid in the ordinary
        course of business after consummation of a plan under applicable Customary Trade
        Terms, if the plan provides for the ongoing operations of the Company.

7.      The undersigned, a duly authorized representative of [Critical Vendor], has reviewed the
        terms and provisions of the Order and agrees that [Critical Vendor] is bound by such
        terms.

8.      You will not separately seek payment for reclamation and similar claims outside of the
        terms of the Order unless your participation in the critical vendor payment program
        authorized by the Order (the “Critical Vendor Payment Program”) is terminated.

9.      You agree not to file or otherwise assert against the Company, the estate, or any other
        person or entity or any of their respective assets or property (real or personal) any lien
        (regardless of the statute or other legal authority upon which such lien is asserted) related
        in any way to any remaining prepetition amounts allegedly owed to you by the Company
        arising from agreements entered into prior to the Petition Date. Furthermore, you agree to
        take (at your own expense) all necessary steps to remove any such lien as soon as
        possible.

10.     If either the Critical Vendor Payment Program or your participation therein terminates as
        provided in the Order, or you later refuse to continue to supply goods to the Company on
        Customary Trade Terms during the pendency of the Bankruptcy Case, any payments you
        receive on account of your Critical Vendor Claim will be deemed voidable postpetition
        transfers pursuant to section 549(a) of chapter 11 of Title 11 of the United States Code.
        You will immediately repay to the Company any payments made to you on account of
        your Critical Vendor Claim to the extent that the aggregate amount of such payments
        exceeds the postpetition obligations then outstanding without giving effect to alleged
        setoff rights, recoupment rights, adjustments, or offsets of any type whatsoever. Your
        Critical Vendor Claim shall be reinstated in such an amount so as to restore the Company
        and you to the same positions as would have existed if payment of the Critical Vendor
        Claim had not been made.

11.     Any dispute with respect to this letter agreement, the Order and/or your participation in
        the Critical Vendor Payment Program shall be determined by the Bankruptcy Court.




                                                 2
DOCS_LA:336174.4
                   Case 21-10457   Doc 11-1   Filed 03/01/21    Page 10 of 10




       If you have any questions about this Agreement or our financial restructuring, please do
not hesitate to call.

Sincerely,



____________________
By:
[Name] [Title]

Agreed and Accepted by: [Critical Vendor]

By: Its:

Dated: ____________




                                              3
DOCS_LA:336174.4
